In re: Issac Lawson, Jr. applying for Writs of Habeas Corpus, Certiorari, Prohibition and Mandamus.
Writ granted. Based on the return from the Clerk of the trial court — it is ordered that an appeal be lodged in 30 days (with counsel) or in the event no record is available, the trial court order a new trial. See Order.
On considering the petition of the relator, Issac Lawson, Jr., in the above entitled and numbered cause,
Ordered that the trial court appoint counsel, provide transcript, and have this appeal lodged within thirty (30) days in this Court, or in the event the trial court is unable to lodge the appeal because there is no record of the proceedings had below, the trial court is ordered to enter an order for a new trial.